Mr. Justice Walker delivered the opinion of the Court : Plaintiff in error was indicted and convicted of libel in the La Salle circuit court. He was fined $300 and costs, and it was ordered that he stand committed until the same should be paid. He brings the record to this court, and asks a reversal on several grounds. It is first urged that the libel is not set out with sufficient certainty, and the indictment should for that reason have been quashed on the motion interposed for that purpose. The libel is introduced into the indictment by the words “ as follows.” This is sufficiently certain — as much so as had the language “in the words and figures as follows” been employed. We regard the indictment, under our statnte, which, only requires it to be so plainly stated that the offense charged may be easily understood by the jury, as good in substance and form. This indictment answers all of these requirements of the statute, and the court did not err in overruling the motion to quash. It is claimed that the libel read in evidence was variant from that set out in the indictment. We have turned to the transcript, and fail to find that auy objection was made to the introduction of the article in evidence because of a variance, or for any other reason. And even if there ai*e variances, the objection should have been made when it was offered, and on being overruled an exception should have been preserved. But, failing to do so, it can not be raised for the first time in this court. It is also insisted that plaintiff in error did not write or publish the article, and is therefore wrongfully convicted. It is a familiar maxim that what a person does by another he does by himself. And we think it applies in its full force in this case. He voluntarily gave the main statements in the article to one of the persons connected with the publication of the paper, who, after writing part of an article embodying the facts thus given him, communicated them to the editor of the paper, who thereupon wrote and published the article read in evidence. After it was in type the article was read to plaintiff in error from the proof-sheet. He suggested a correction as to the course the family referred to resided from Streator, said it was a little rough, but it was true, and let it go. That he in substance so said to Gale and Babcock we think so abundantly proved as to require the jury to so find. He knew it was in type, for the purpose of being published in the paper. He must have known it was read to him to get his indorsement of the truth of the statements it contained. He made no protest or objection to its publication, but, on the contrary, he said “let it go,” and it was published as he thus directed. We may reasonably infer that had he previously, or even at that time, directed the editor not to publish the article, as it might not be true, and, if not, that it would inflict a grievous wrong on innocent people, it would never have appeared. On the contrary, he volunteered the statements on which the article is based,- hears it read after it is written and in type ; hearing it read, he says “"let it go,” and it.was published as thus directed. Although the editor may be equally liable, that does not exonerate plaintiff in error. He took an active part in its production and publication, and is essentially one of its authors and publishers, and as such must be responsible for the injury he has inflicted on society by his reckless, if not wanton and malicious, conduct in this matter. It would have required but little effort to have learned whether the rumor, as he calls it, was true ; but he does not pretend to have made any-effort. He himself admitted that it was rough, but that did not restrain his action. We have no doubt of the sufficiency of the evidence to sustain the verdict, and, perceiving no error in the record, the judgment of the court below is affirmed. Judgment affirmed.